                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY EDWARD OLIVER,                            :       Civil No. 3:16-cv-0407
                                                  :
                                 Plaintiff        :       (Judge Munley)
                 v.                               :
                                                  :
JOHN WETZEL, et al.,                              :
                                                  :
                                 Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                            ORDER

        AND NOW, to wit, this 29th day of March 2019, upon consideration of the motion

(Doc. 103) for summary judgment filed on behalf of Defendants Oliver, Smart, Treweek,

Yohn and Stevens, and for the reasons set forth in the Court’s Memorandum of the same

date, and upon further consideration of various pending motions (Docs. 100, 142, 143,

144, 146, 150, 151, 154) it is hereby ORDERED that:

        1.      The motion (Doc. 103) for summary judgment filed on behalf of DOC
                Defendants Oliver, Smart, Treweek, Yohn and Stevens is GRANTED.

        2.      Entry of Judgment in favor of Defendants Oliver, Smart, Treweek, Yohn
                and Stevens and against Plaintiff is DEFERRED pending final disposition
                of the matter.

        3.      Plaintiff’s motion (Doc. 150) for environmental testing and motion (Doc.
                154) for leave to file a reply to the DOC Defendants’ brief in opposition to
                his motion to compel are DENIED as moot.

        4.      Plaintiff’s motion (Doc. 143) to compel with respect to the DOC
                Defendants is DENIED as moot. The motion as it relates to the Medical
                Defendants is DENIED based on their representation that they have
                produced all medical and other records in their possession and control, that
                the medical licensure information is not relevant, and, to the extent that
                Plaintiff desires to obtain such information, it is public information, and
     based on their disclosure that none of them have ever been suspended or
     had any medical board action taken against them (Doc. 147).

5.   Plaintiff’s motion (Doc. 142) for leave to reopen discovery and compel
     disclosure is DENIED.

5.   Plaintiff’s motion (Doc. 144) for imposition of sanctions is DENIED.

6.   Plaintiff’s motion (Doc. 146) for appointment of counsel is DENIED for
     the reasons stated in the prior Order (Doc. 124) of Court. If further
     proceedings demonstrate the need for counsel, the issue will be
     reconsidered either sua sponte or upon motion of Plaintiff.

7.   Plaintiff’s motion (Doc. 151) to strike the Medical Defendants’ omnibus
     response is DENIED.

8.   Plaintiff shall file, on or before April 10, 2019, a brief in opposition to the
     Medical Defendants’ motion (Doc. 100) for summary judgment. Failure to
     do so will result in the motion being deemed unopposed.

9.   Plaintiff shall also file a statement of material facts responding to the
     numbered paragraphs set forth in Defendants’ statement (Doc. 102) of
     material fact. Failure to do so will result in the facts being deemed
     admitted. See L.R. 56.1.


                          BY THE COURT:

                          s/James M. Munley
                          JUDGE JAMES M. MUNLEY
                          United States District Court
